Citation Nr: 0024080	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to recognition of the veteran's stepson, [redacted], 
as a "child" on the basis of permanent incapacity for self 
support prior to attaining the age eighteen years.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from March 1973 to March 
1975.  His stepson, [redacted], who is the subject of this appeal, 
was born on December [redacted], 1969, and attained the age of 
eighteen years on December [redacted], 1987.  The veteran married 
[redacted] mother in 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, (RO) which denied the benefit sought on 
appeal.  When this matter was previously before the Board in 
May 1999, it was remanded for further development; that 
development is the subject of the following remand.


REMAND

In the May 1999 remand, the Board observed that, in support 
of his claim that [redacted] was a "helpless child," the veteran 
reported that he was receiving Social Security Administration 
(SSA) benefits.  The Board noted, however, that no SSA 
records pertaining to the medical and mental status of [redacted] 
when he turned eighteen years of age had been associated with 
the claims folder.  As a result, because those records would 
directly bear on the issue of whether he was "helpless" at 
the time of his eighteenth birthday, the Board remanded this 
matter and instructed the RO to obtain those records and 
consider them in determining whether [redacted] was permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  

A review of the claims folder since the May 1999 remand shows 
that the RO has made two attempts to comply with the Board's 
remand instructions.  In May 1999, the RO requested that the 
SSA provide it records relating to [redacted]; however, as the RO 
acknowledges, SSA only provided records relative to another 
of the veteran's stepchildren.  Indeed, in September 1999, 
the RO made a second attempt to obtain these records, and 
pointed out that, in its earlier response, that agency had 
provided information pertaining only to another of the 
veteran's stepchildren.  A review of the record indicates 
that, to date, SSA has not responded to the RO's latter 
request.  

As pointed out in written argument by the veteran's 
representative, however, without making any further efforts 
to ensure that the Board's remand instructions were complied 
with, the RO denied entitlement to the benefit sought.  As 
such, the Board agrees with the veteran's representative 
that, under the circumstances, the Board has no discretion 
and that the matter must again be remanded for compliance 
with the Board's May 1999 remand instruction.  As the United 
States Court of Appeals for Veterans Claims (Court), 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, subsequent to the May 1999 remand, the Court decided 
the case of Tetro v. West, 13 Vet. App. 404 (2000).  In that 
case, citing the decision of the United States Court of 
Appeals for the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court held that VA must obtain 
relevant SSA records.  Id. at 411-12.  Moreover, the Court 
recently reiterated this principle in Simmons v. West, 13 
Vet. App. 501 (2000), explaining that VA was better suited 
than a veteran in obtaining this evidence.  Id. at 508.

In addition, in the May 1999 remand, the Board indicated that 
a contemporaneous psychiatric examination of the veteran's 
stepson to determine whether [redacted] was permanently incapable 
of self-support through his own efforts by reason of physical 
or mental defects at the age of eighteen, would be helpful to 
the resolution of this appeal.  Although the RO attempted to 
schedule such an examination, the Iowa City VA Medical Center 
indicated that it had no authority to conduct such an 
examination.  As such, the veteran is on notice that if none 
of the requested development yields a favorable opinion on 
the issue of whether [redacted] should be recognized as a "child" 
of the veteran on the basis of permanent incapacity for self-
support at the date of attaining the age of eighteen years, 
the RO should specifically advise him of the need for such an 
opinion to support his claim.  See 38 U.S.C.A. § 5103 (1999); 
Robinette v. Brown, 8 Vet. App. 69 (1995); see also Cumby v. 
West, 12 Vet. App. 363, 364-65 (1999).  The RO should also 
inform him of the need to submit any outstanding private 
medical records relating to [redacted] mental or physical 
condition at the time he reached the age of eighteen years.

Therefore, the case is REMANDED for the following:

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning whether [redacted], or his parents, 
on his behalf, was ever awarded or denied 
Social Security disabled child benefits 
based on the applicant being a disabled 
child.  If a claim for such benefits was 
filed, SSA should be asked to provide a 
copy of any decision(s) reached and the 
evidence, including all medical records 
that served as the basis for any such 
decision(s).  The RO should carefully 
document their effort to fulfill this 
request.

2.  If none of the requested development 
yields a favorable opinion on the issue 
of whether [redacted] should be recognized as a 
"child" of the veteran on the basis of 
permanent incapacity for self-support at 
the date of attaining the age of eighteen 
years, the RO should specifically advise 
the appellant of the need to submit such 
competent medical evidence to support his 
claim.

3.  After the development requested has 
been completed, the RO should ensure it 
is in complete compliance with the 
directives of this REMAND.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
issue of whether the veteran's stepson, 
[redacted], is entitled recognition as a 
"helpless child" under the provisions 
of 38 C.F.R. § 3.356 on the basis of all 
pertinent evidence of record and all 
relevant legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish 
additional evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

